Title: To Benjamin Franklin from Madame Durey de Meinières, 12 September 1783
From: Durey de Meinières, Octavie Guichard
To: Franklin, Benjamin


          
            aux Pavillons de chaillot Ce Vendredi 12. 7bre 1783
          
          Une famille patriarchale, dont le mérite et la tendre union Vous
            causérent, Monsieur, il y a quelques jours un attendrissement, qui passa dans tous les
            Cœurs, Cette famille, disje, Se rassemble et dine aux Pavillons, dimanche prochain. Vous
            ajouteriés beaucoup, Monsieur, au bonheur de my
              husband, et au mien Si Vous
            Vouliés nous faire le même honneur que Messieurs, Mesdames, et Mesdemoiselles de
              Guibert. J’ose l’espérer, quoique Vous
              nous ayés longtems oubliés. Mais on Court après Ses
            bienfaits, et Comme Vous avés bien Voulu me donner, de la meilleure grace du monde, les
            Constitutions américaines, Vous Voudrés
            peutêtre bien encore en Venir recevoir mes remercimens, en attendant qu’un rhumatisme me
            permette de Vous les porter chez Vous, quand il ne me retiendra plus Courbée en deux. Je
            Vous écris en françois pour que Vous m’entendiés; Car je Crains d’écorcher maintenant
            Votre tongue, et de Vous être inintelligible, ou au moins
            désagréable quen m’en Servant or je ne Veux Vous paroitre ni l’une, ni l’autre, lorsque
            j’essaye de Vous engager à Voisiner cordialement dimanche prochain avec your most humble
            and most obedient Servant and friend
          
            Guichard
              DE
              Meinieres
          
        